         Case
         Case 1:20-cv-04260-JGK
              1:20-cv-04260-JGK Document
                                Document 102
                                         103 Filed
                                             Filed 11/04/20
                                                   11/04/20 Page
                                                            Page 11 of
                                                                    of 55



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK and
 THE BOARD OF EDUCATION FOR THE
 CITY SCHOOL DISTRICT OF THE CITY
 OF NEW YORK,

                        Plaintiffs,

                V.                                  No. 1:20-cv-04260-JGK
                                                                 !   . -   -   , , _ . . . ··-   ,, _        ... _      ,,, _ _ __.. . -   - - .... .       -


 UNITED STATES DEPARTMENT OF
                                                                 pDfn~ Su \J':
                                                                 ,r- .... - · •-"' ··               - - - - - - - - -- - - - - - - -                                . - -
                                                                                                             1
                                                                                                                                                                            :1
 EDUCATION and ELISABETH DEVOS,
 in her official capacity as the Secretary of                    "lJA(';        Jl'!~' TT
                                                                 \ • . ..J-- - · -'•' '                                                                                     I

 Education,                                                      ljf• \:r'T'~f""\ :,-,.,. r , ,.,                                          T .;         •·' r -, -, , :
                                                                 t ; _, L.,_ • - .                  J..   • \_ • .•   't ,._   • .     -         ' J.   -       -    -      l   f




                                                                     !·"""·C!'·                                                                                             I,
                         Defendants.
                                                                 !l;;~-~·~.l~s0~ =i,/f/Jp-;f_o=i:
                                                                     ----- -- --- -- ~--- .. -                        .   - - - __ . - - - - -·-
                                                                                                                                            ,,



         STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Under Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs the State of

New York and the Board of Education for the City School District of the City of New York

("Plaintiffs") and Defendants United States Department of Education and Elisabeth DeVos, in

her official capacity as the Secretary of Education ("Defendants") (collectively, the "Parties"),

stipulate to the dismissal of the above-captioned action without prejudice. The Parties further

stipulate that, in the event that either Plaintiff seeks to resume litigation challenging the U.S.

Department of Education's Final Rule, Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19,

2020) (the "Final Rule") in the future, that Plaintiff agrees to seek to reopen this action or, should

such option be unavailable, to file such challenge in the Southern District of New York and

follow the related case requirement under Local Civil Rule 1.6. The Parties agree that nothing in

this stipulation will prevent Plaintiffs or their respective educational institutions from asserting
         Case 1:20-cv-04260-JGK Document
         Case 1:20-cv-04260-JGK Document 102
                                         103 Filed
                                             Filed 11/04/20
                                                   11/04/20 Page
                                                            Page 22 of
                                                                    of 55



the invalidity of the Final Rule, or any provision thereof, in a case in which either of the

Plaintiffs or any of their educational institutions are named as defendants.




                                  [signatures on following pages]




                                                  2
        Case 1:20-cv-04260-JGK
        Case 1:20-cv-04260-JGK Document
                               Document 103
                                        102 Filed
                                            Filed 11/04/20
                                                  11/04/20 Page
                                                           Page 3
                                                                3 of
                                                                  of 5
                                                                     5



                                   Respectfully submitted,

LETITIA JAMES
Attorney General ofthe State of New York

By:     ~               t,,J~
Joseph Wardenski, Senior Trial Counsel
Matthew Colangelo
  Chie.f Counsel for Federal Initiatives
Morenike Fajana, Special Counsel
Lindsay McKenzie, Assistant Attorney
General
Office of the New York State Attorney
General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-8441
Fax: (212) 416-6007
Joseph.Wardenski@ag.ny.gov




                                               3
          Case 1:20-cv-04260-JGK
          Case 1:20-cv-04260-JGK Document
                                 Document 103
                                          102 Filed
                                              Filed 11/04/20
                                                    11/04/20 Page
                                                             Page 4
                                                                  4 of
                                                                    of 5
                                                                       5



JAMES E. JOHNSON


By:-1c:,,~-.-"-l,,t~"---l---'~:::._::_---=-...:...._---
Sabita Krishnan
Joseph Pepe
Tonya Jenerette
Assistant Corporation Counsel
100 Church Street
New York, New York 10007
(212) 356-2273
skrishna@law.nyc.gov

Attorneys for Plaintiff the Board of Education
of the City School District of the City ofNew


: ~D•          ll IL{ [20




                                                          4
      Case
       Case1:20-cv-04260-JGK
            1:20-cv-04260-JGK Document
                               Document102
                                        103 Filed
                                              Filed11/04/20
                                                    11/04/20 Page
                                                              Page5 5ofof5 5




JEFFREY BOSSERT CLARK
Acting Assistant Attorney General

JOHN V. COGHLAN
Deputy Assistant Attorney General

CARLOTTA WELLS
Assistant Branch Director

By~A:lt
 ~INT.T
BE                     MOTO
(DC Bar # I 045253)
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
Ben Franklin Station, P.O. Box No. 883
Washington, DC 20044
Phone: (202) 532-4252
Fax: (202) 616-8460
E-mail: benjamin.takemoto@usdoj.gov

Attorneys for Defendants

DATED:    \ \   ,~         /2_0




                                          5
